The appeal in this case raises the question of whether the complaint was untrue in alleging that the instrument in suit was a specialty. Under the rule laid down in Fidelity Union TrustCo. v. Fitzpatrick, 134 N.J.L. 250, it obviously was not, and the allegation in the complaint to the contrary was false.
There is no point in the argument that the question should have been raised by plea and not on motion to strike. The purpose of the present Practice Act was to simplify pleading.
The judgment under appeal will be affirmed.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, BODINE, DONGES, HEHER, COLIE, EASTWOOD, BURLING, WELLS, DILL, FREUND, McGEEHAN, McLEAN, SCHETTINO, JJ. 14.
For reversal — WACHENFELD, J. 1. *Page 193